84 Ga. App. 631 (1951)
66 S.E.2d 770
STATE HIGHWAY DEPARTMENT
v.
CROW.
33688.
Court of Appeals of Georgia.
Decided September 12, 1951.
Eugene Cook, Attorney-General, Cam Dorsey Jr., Assistant Attorney General, Wright & Reddick, for plaintiff.
J. H. Forrester, Anthony A. May, for defendant.
FELTON, J.
Where, in a land-condemnation proceeding, the decision of the court complained of was rendered on April 14, 1951, and the bill of exceptions assigning error thereon was tendered to the court for certification on May 11, 1951, such tender was not within 20 days of the decision complained of as required by Georgia Laws, 1946, pp. 726, 734; Code, § 6-902 (Ann. Supp.).
Writ of error dismissed. Sutton, C.J., and Worrill, J. concur.